Title: Thomas Jefferson to Charles Simms, 4 November 1811
From: Jefferson, Thomas
To: Simms, Charles


          
                  Sir 
                   
                     Monticello 
                     Nov. 4. 11.
          
                     
                     
                     
                     
                     
                     
                     
                     I have just recieved information that mr Lee, the Collector of Salem has forwarded for me to Alexandria by the sho Schooner Jachin, Wm Silver a cask of wine, a box of marble, a box of olives, & a bag of almonds. the wine is of the growth of the island of Majorca.
			 
                     can I get the favor of you to have them transhipped on board some vessel bound to Richmond, addressing them to Messrs Gibson & Jefferson? and if the paiment of duties & other charges can be transferred to the same place, that house will discharge them more conveniently for me.
			 but any expences you may incur for the articles at Alexandria if you will have the goodness to drop me a note of them, I will remit them to you without delay. Accept the assurance of my respect.
          
            Th:
            Jefferson
        